TITAN INTERNATIONAL, INC. June 12, 2012 Rufus Decker Accounting Branch Chief Securities and Exchange Commission Washington, D.C. 20549-7010 RE: Titan International, Inc. Form 10-K for Year Ended December 31, 2011 Filed February 23, 2012 Form 10-Q for the Quarter ended March 31, 2012 Filed April 26, 2012 File No. 1-12936 Dear Mr. Decker: We have received today your comment letter dated May 23, 2012.We will respond to your comments within ten business days of today’s date. Sincerely, /s/ PAUL G. REITZ Paul G. Reitz Chief Financial Officer Titan International, Inc. 2701 Spruce Street Quincy, Illinois 62301
